Opinion filed August 31, 2006 















 








 




Opinion filed August 31, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00125-CV 
                                                    __________
 
                                      STAN FIREBAUGH, Appellant
 
                                                             V.
 
                                SUSANNA
CORPORATION, Appellee
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor County,
Texas
 
                                                  Trial
Court Cause No. 45981-A
 

 
                                             M
E M O R A N D U M  O
P I N I O N
Stan Firebaugh has filed in this court a motion to
dismiss his appeal.  In his motion,
Firebaugh states that the parties have resolved this case.  The motion is granted.
The appeal is dismissed.
 
August
31, 2006                                                                                   PER
CURIAM
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.